Title: Abigail Adams to John Adams, 23 June 1777
From: Adams, Abigail
To: Adams, John


     
      
       June 23 1777
      
     
     I have just retird to my Chamber, but an impulce seazes me to write you a few lines before I close my Eye’s. Here I often come and sit myself down alone to think of my absent Friend, to ruminate over past scenes, to read over Letters, journals &c.
     Tis a melancholy kind of pleasure I find in this amusement, whilst the weighty cares of state scarcly leave room for a tender recollection or sentiment to steal into the Bosome of my Friend.
     In my last I expressd some fears least the Enemy should soon invade us here. My apprehensions are in a great measure abated by late accounts received from the General.
     We have a very fine Season here, rather cold for a fortnight, but nothing like a drought. You would smile to see what a Farmer our Brother Cranch makes, his whole attention is as much engaged in it, as it ever was in Spermacity Works, Watch Work, or Prophesies. You must know he has purchased, (in spight of the Colonels Threats) that Farm he talkd of. He gave a large price for it tis True, but tis a neat, profitable place, 300 sterling, but money is lookd upon of very little value, and you can scarcly purchase any article now but by Barter. You shall have wool for flax or flax for wool, you shall have veal, Beaf or pork for salt, for sugar, for Rum, &c. but mony we will not take, is the daily language. I will work for you for Corn, for flax or wool, but if I work for money you must give a cart load of it be sure.
     What can be done, and which way shall we help ourselves? Every article and necessary of life is rising daily. Gold dear Gold would soon lessen the Evils. I was offerd an article the other day for two dollors in silver for which they askd me six in paper.
     I have no more to purchase with than if every dollor was a silver one. Every paper dollor cost a silver one, why then cannot it be eaquelly valuable? You will refer me to Lord Kames I know, who solves the matter. I hope in favour you will not Emit any more paper, till what we have at least becomes more valuable.
     Nothing remarkable has occurd since I wrote you last. You do not in your last Letters mention how you do—I will hope better. I want a companion a Nights, many of them are wakefull and Lonesome, and “tierd Natures sweet restorer, Balmy Sleep,” flies me. How hard it is to reconcile myself to six months longer absence! Do you feel it urksome? Do you sigh for Home? And would you willingly share with me what I have to pass through? Perhaps before this reaches you and meets with a Return,——I wish the day passt, yet dread its arrival.—Adieu most sincerely most affectionately Yours.
    